Case 1:19-cv-06786-KAM-RER Document 56 Filed 08/26/21 Page 1 of 14 PageID #: 259



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------ X

 PRECIOUS BARLOW, A/K/A ANTHONY
 BARLOW, 19A0232                                     MEMORANDUM AND ORDER
                                                     19-CV-6786 (KAM)(JO)
                              Plaintiff,

         -against-


 MAYOR OF NEW YORK CITY, COMMISSIONER
 OF NYC DEPARTMENT OF CORRECTIONS,
 WARDEN WALKER, NORTH INFIRMARY
 COMMAND MESS HALL CAPTAIN,
 CORRECTION OFFICER LEE, CORRECTION
 OFFICER GORDON, CORRECTION OFFICER
 MONTANEZ, all defendants sued
 individually and in their official
 capacities,

                           Defendants.

 -----------------------------------X

 MATSUMOTO, United States District Judge:

               On November 19, 2019, Precious Barlow, also known as

 Anthony Barlow ("plaintiff"), a transgender female inmate

 incarcerated at Marcy Correctional Facility, commenced this pro

 se action pursuant to 42 U.S.C. § 1983 for the deprivation of

 her 1 constitutional rights.        (See ECF No. 1, Complaint (“Compl.”)

 at ¶ 20.)      Plaintiff alleges that, in 2018, while she was

 detained in the North Infirmary Command ("NIC") at Rikers




 1   The Court will apply plaintiff’s preferred pronouns she/her. (Compl. ¶ 26.)


                                         1
Case 1:19-cv-06786-KAM-RER Document 56 Filed 08/26/21 Page 2 of 14 PageID #: 260



 Island, defendants denied her a prison job because she is a

 transgender individual.       (Compl. at ¶ 21.)

             Pending before the Court is a motion for judgment on

 the pleadings pursuant to Fed. R. Civ. P. 12(c) by Defendants

 Warden Sharlisa Walker, Captain Patricia Rakestraw, Correction

 Officer Ivan Montanez, Correction Officer Robert Lee, and

 Correction Officer Debora Greso-Gordon (the “defendants”). 2

 Defendants seek a motion for judgment on the pleadings in light

 of plaintiff’s failure to exhaust her administrative remedies,

 and the absence of an alleged physical injury 3 as required by the

 Prison Litigation Reform Act (“PLRA”) of 1995.           (See generally

 ECF No. 46, Memorandum of Law in Support of Motion.)            For the

 reasons set forth below, plaintiff’s complaint is dismissed.

                                  BACKGROUND

             The Court assumes familiarity with the facts of this

 case, which are discussed in detail in the Court’s January 21,

 2020 Memorandum and Order, and the facts are hereby incorporated

 by reference.     Plaintiff commenced this action pro se on

 November 19, 2019, against Bill DeBlasio, Mayor of New York

 City, the Commissioner of New York City Department of



 2 On January 21, 2020, this Court dismissed plaintiff’s Complaint as to

 defendants the Mayor of New York City and the Commission of the New York City
 Department of Correction and dismissed plaintiff’s claim under the Americans
 with Disabilities Act. (ECF No. 5, Memorandum & Order at 6; 8-10.)
 3 Because Plaintiff failed to exhaust her administrative remedies, this Court

 will not address the physical injury element required by the PLRA.


                                       2
Case 1:19-cv-06786-KAM-RER Document 56 Filed 08/26/21 Page 3 of 14 PageID #: 261



 Corrections, Warden Walker, Correction Officer Lee, Correction

 Officer Montenez, and the North Infirmary Command Mess Hall

 Captain, John or Jane Doe.       (See Compl.)     The complaint alleges

 that defendants denied plaintiff a prison job because plaintiff

 is transgender, in violation the Equal Protection Clause of the

 Fourteenth Amendment.      (Id.)    On January 17, 2020, the Court

 granted plaintiff’s motion to proceed in forma pauperis,

 directed the Corporation Counsel of the City of New York to

 ascertain the full name and service address of defendant “NIC

 Mess Hall Captain,” and dismissed defendants the Mayor of New

 York and the Commissioner of New York City Department of

 Correction from the case.       (ECF No. 5, Memorandum and Order at

 11-12.)

             Responding to the Court’s Order to identify the “John

 or Jane Doe” defendant (id.), Assistant Corporation Counsel

 identified Captain Patricia Rakestraw as John or Jane Doe.             (ECF

 No. 25, Defs.’ Letter, dated June 8, 2020.)          Captain Rakestraw,

 Correction Officer Robert Lee, and Correction Officer Debora

 Greso-Gordon were then added as defendants in this action, and

 Correction Officers Darnell Lee and Jevina Gordon were

 voluntarily dismissed as improperly named.          (ECF No. 40,

 Stipulation, dated Aug. 19, 2020.)

             Defendants Montanez and Walker filed their answer on

 July 1, 2020, denying plaintiff’s allegations and asserting


                                       3
Case 1:19-cv-06786-KAM-RER Document 56 Filed 08/26/21 Page 4 of 14 PageID #: 262



 affirmative defenses.      (See generally, ECF No. 29, Montenez,

 Walker Answer.)     Defendants Rakestraw, Gordon, and Lee filed

 their answer on July 17, 2020 similarly denying plaintiff’s

 allegations and asserting affirmative defenses.           (See generally,

 ECF No. 33, Gordon, Lee, Rakestraw Answer.)          The defendants

 attached two declarations and three exhibits to their answer.

 (ECF Nos. 33-1, 33-2, 33-3, 33-4, 33-5.)

             At a pre-motion conference, on August 27, 2020, the

 Court issued a Scheduling Order for defendants’ anticipated

 motion for judgment on the pleadings.         (Dkt. Order, dated August

 29, 2020.)     The defendants served the instant motion on

 plaintiff on October 2, 2020.        (See ECF No. 49, Aff. of

 Service.)    On November 16, 2020 defendants filed a letter

 asserting plaintiff did not serve her opposition papers and

 requesting that their motion be granted as unopposed.            (See ECF

 No. 50.)    After the Court granted plaintiff time until June 2,

 2021 to file an opposition, defendants informed the Court by

 letter on June 28, 2021, that plaintiff had mailed opposition

 papers to counsel’s office on or about December 3, 2020.            (ECF

 No. 53, Defendant’s Reply Letter (“Defs.’ Reply”) at 1-2.)

 Plaintiff’s opposition papers were filed on the docket with

 defendant’s June 28, 2021 letter as Exhibit 1.           (See ECF No. 53-

 1, Plaintiff’s Opposition (“Pl. Opp’n.”).)          In lieu of a reply

 memorandum in support of their 12(c) motion, defendants


                                       4
Case 1:19-cv-06786-KAM-RER Document 56 Filed 08/26/21 Page 5 of 14 PageID #: 263



 submitted arguments via their June 28 letter.          (See Defs.’ Reply

 at 2-4.)

                               LEGAL STANDARD

    I.    Rule 12 (c) Motion for Judgment on the Pleadings

             Defendants move for judgment on the pleadings under

 Rule 12(c) of the Federal Rules of Civil Procedure.           (See

 generally ECF No. 46, Defendants’ Memorandum (“Defs.’ Mem.”).)

 “Rule 12(c) of the Federal Rules of Civil Procedure ‘permits the

 entry of judgment as a matter of law on the basis of the

 pleadings alone.’”      Oneida Indian Nation v. Phillips, 397 F.

 Supp. 3d 223, 229 (N.D.N.Y. 2019), aff'd, 981 F.3d 157 (2d Cir.

 2020), cert. denied, No. 20-1675, 2021 WL 2637993 (U.S. June 28,

 2021) (quoting Barber v. RLI Ins. Co., 06-cv-0630 (FJS)(RFT),

 2008 WL 5423106, at *2 (N.D.N.Y. Dec. 24, 2008)).           “On a [Rule]

 12(c) motion, the court considers the complaint, the answer, any

 written documents attached to them, and any matter of which the

 court can take judicial notice for the factual background of the

 case.”    Alina Flatscher v. Manhattan School of Music, No. 20-cv-

 4496 (KPF), 2021 WL 3077500 (S.D.N.Y. July 20, 2021) (quoting L-

 7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 422 (2d Cir.

 2011)); see also Roberts v. Babkiewicz, 582 F.3d 418, 419 (2d

 Cir. 2009) (“Because this matter comes to us on appeal from a

 judgment on the pleadings, we rely on the complaint, the answer,

 any written documents attached to them, and any matter of which


                                       5
Case 1:19-cv-06786-KAM-RER Document 56 Filed 08/26/21 Page 6 of 14 PageID #: 264



 the court can take judicial notice for the factual background of

 the case.”)     For all purposes, “[a] copy of a written instrument

 that is an exhibit to a pleading is a part of the pleading.”

 Fed. R. Civ. P. 10(c).       If a court considers any matters

 “outside the pleadings” presented by the parties, “the motion

 must be treated as one for summary judgment under Rule 56.”

 Fed. R. Civ. P. 12(d); see Doe v. New York Univ., No. 20-cv-

 01343 (GHW), 2021 WL 1226384, at *9 (S.D.N.Y. Mar. 31, 2021).

             The standard for deciding a motion pursuant to Rule

 12(c) “is identical to that of a Rule 12(b)(6) motion for

 failure to state a claim,” Patel v. Contemporary Classics of

 Beverly Hills, 259 F.3d 123, 126 (2d Cir. 2001).           Thus, the

 court “accept[s] the non-moving party's allegations as true and

 view[s] the facts in the light most favorable to that party,”

 granting judgment on the pleadings “if the moving party is

 entitled to judgment as a matter of law.”          Richards v. Select

 Ins. Co., 40 F. Supp. 2d 163 (S.D.N.Y. 1999) (quoting Burns

 Int'l Sec. Servs., Inc. v. International Union, 47 F.3d 14, 16

 (2d Cir.1995) (per curiam)).

             As plaintiff is pro se, the Court must construe her

 pleadings liberally.      Erickson v. Pardus, 551 U.S. 89, 94

 (2007); Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009).            “This

 policy of liberally construing pro se submissions is driven by

 the understanding that ‘[i]mplicit in the right of self-


                                       6
Case 1:19-cv-06786-KAM-RER Document 56 Filed 08/26/21 Page 7 of 14 PageID #: 265



 representation is an obligation on the part of the court to make

 reasonable allowances to protect pro se litigants from

 inadvertent forfeiture of important rights because of their lack

 of legal training.’”      Triestman v. Fed. Bureau of Prisons, 470

 F.3d 471, 475 (2d Cir. 2006) (per curiam) (quoting Traguth v.

 Zuck, 710 F.2d 90, 95 (2d Cir. 1983)).         Generally, a pro se

 complaint should not be dismissed without granting the plaintiff

 leave to amend “at least once when a liberal reading of the

 complaint gives any indication that a valid claim might be

 stated.”    Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d

 Cir. 1999) (internal quotation marks and citations omitted).

 Even a pro se complaint, however, must plead “enough facts to

 state a claim to relief that is plausible on its face.”            Bell

 Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).           “A claim has

 facial plausibility when the plaintiff pleads factual content

 that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.”           Ashcroft v.

 Iqbal, 556 U.S. 662, 678 (2009).

    II.   The Prison Litigation Reform Act

          a. Exhaustion Requirement

             Pursuant to the PLRA, “[n]o action shall be brought

 with respect to prison conditions under section 1983 of this

 title, or any other Federal law, by a prisoner confined in any

 jail, prison, or other correctional facility until such


                                       7
Case 1:19-cv-06786-KAM-RER Document 56 Filed 08/26/21 Page 8 of 14 PageID #: 266



 administrative remedies as are available are exhausted.”            42

 U.S.C. § 1997e(a).      “[T]he PLRA’s exhaustion requirement applies

 to all inmate suits about prison life, whether they involve

 general circumstances or particular episodes, and whether they

 allege excessive force or some other wrong.”          Johnson v.

 Killian, 680 F.3d 234, 238 (2d Cir. 2012) (per curiam)

 (alteration in original) (quoting Porter v. Nussle, 534 U.S.

 516, 532 (2002)).

             The Supreme Court has clarified, “[e]xhaustion is no

 longer left to the discretion of the district court, but is

 mandatory” and that the PLRA “requires proper exhaustion.”

 Woodford v. Ngo, 548 U.S. 81, 85, 93 (2006).          Proper exhaustion

 necessitates that “prisoners must complete the administrative

 review process in accordance with the applicable procedural

 rules—rules that are defined not by the PLRA, but by the prison

 grievance process itself.”       Jones v. Bock, 549 U.S. 199, 218

 (2007) (internal citation and quotation marks omitted); see also

 Johnson, 680 F.3d at 238.       By simply notifying “prison officials

 as to the nature of the wrong for which redress is sought does

 not constitute proper exhaustion.”         Macias v. Zenk, 495 F.3d 37,

 44 (2d Cir. 2007); Johnson, 680 F.3d 234, 239 (“generalized

 complaints regarding the conditions of an inmate’s confinement”

 will not suffice to satisfy the PLRA’s exhaustion requirement.)

 “Thus, if a plaintiff does not comply with available


                                       8
Case 1:19-cv-06786-KAM-RER Document 56 Filed 08/26/21 Page 9 of 14 PageID #: 267



 administrative procedures to file a formal grievance alleging

 that a correctional officer failed to protect him from assault

 by fellow inmates, the plaintiff has failed to exhaust

 administrative remedies and is barred by the PLRA from suing

 under § 1983.”     Jhagroo v. Carty, 2019 WL 1922287, at *1

 (E.D.N.Y. Apr. 29, 2019).

                                  DISCUSSION

     I.   Inmate Grievance and Request Program (“IGRP”)

             The relevant grievance process at NIC is described in

 The City of New York Department of Correction Directive

 regarding Inmate Grievance Procedures. 4        See Directive, No.

 3376R-A, (Sept. 10, 2012)

 https://www1.nyc.gov/assets/doc/downloads/directives/Directive_3

 376R-A.pdf.     Under the procedures, inmates may file a grievance

 using Form 7101R (id. at V(F)), request a formal hearing before

 the Inmate Grievance Resolution Committee (id. at IV(G)(5)(b)),

 and appeal to the Commanding Officer (id. at VII), Division

 Chief (id. at VIII), and Central Office Review Committee (id. at

 IX).



 4 Because the procedures are a matter of public record, the Court takes
 judicial notice of them. See Adorno v. Semple, No. 16-cv-325 (MPS), 2016 WL
 7469709 at *6 (D. Conn. Dec. 28, 2016) (taking judicial notice of Department
 of Correction Administrative Directive 9.3 regarding screening of newly
 admitted inmates); Cameron v. Menard, No. 16-cv-71 (GWC)(JMC), 2016 WL
 5017390, at *3 n.1 (D. Vt. Aug. 24, 2016), report and recommendation adopted,
 No. 16-cv-71, 2016 WL 4995063 (D. Vt. Sept. 19, 2016) (taking judicial notice
 of Vermont Department of Corrections Offender Grievance System for Field and
 Facilities) (citing Christman v. Skinner, 468 F.2d 723, 726 (2d Cir. 1972)).


                                       9
Case 1:19-cv-06786-KAM-RER Document 56 Filed 08/26/21 Page 10 of 14 PageID #: 268



              Pursuant to Directive 3376, within ten business days

  from the date alleged condition or issue took place, Plaintiff

  was required to complete an IGRP Statement Form (Form 7101R),

  wherein she could describe her complaint.         See Directive 3376 §

  IV(D)(1).    Plaintiff complied with this step and submitted Form

  7101R on the date of the incident.         (ECF No. 33-2, IGRP

  Statement Form).     A staff member documented its investigation

  using Form 7115R and informed Plaintiff that “work assignment is

  not mandated for detainees but a privilege.”          (ECF No. 33-3,

  Grievance and Request Investigation Form.)         In accordance with

  Directive 3376 § IV(G)(a), which details that “if the inmate is

  satisfied with the resolution that the IGRP staff proposes, the

  inmate shall indicate that he/she has accepted the resolution

  and sign,” Ms. Barlow signed the form, and with a check mark

  indicated, “Yes, I accept the resolution.”         (ECF No. 33-4,

  Disposition Form.)

              If Plaintiff was dissatisfied with the IGRP staff's

  resolution of her grievance, she was entitled to request a

  formal hearing before the Inmate Grievance Resolution Committee.

  See Directive 3376 § IV(G)(5)(b).         Following that hearing,

  Plaintiff could have appealed her grievance to the commanding

  officer at the NIC.      See id. § IV(I).     Finally, if Plaintiff was

  dissatisfied with the decision of the commanding officer, she

  could have submitted an appeal to the Central Office Review


                                       10
Case 1:19-cv-06786-KAM-RER Document 56 Filed 08/26/21 Page 11 of 14 PageID #: 269



  Committee, which operates with the advice and review of the New

  York City Board of Correction.       See id. § (IV)(J); see also

  Leneau v. City of New York, No. 16-CV-893 (RA), 2018 WL 583120,

  at *2 (S.D.N.Y. Jan. 26, 2018).        The PLRA requires Plaintiff to

  exhaust all of these available procedures before filing a

  federal lawsuit under § 1983.       See Lawrence v. Goord, 304 F.3d

  198, 200 (2d Cir. 2002).

              Plaintiff alleges that she appealed the grievance to

  Defendant Walker after receiving and signing her Disposition

  Form, and followed up with a letter regarding her complaint and

  appeal.    (Id. at ¶¶ 14, 17; Pl. Reply at 3-4.)        Plaintiff does

  not assert that she complied with the required next step in

  accordance with NIC’s grievance procedures, by requesting a

  formal hearing before the Inmate Grievance Resolution Committee.

              “The PLRA requires ‘proper exhaustion,’ which ‘means

  using all steps that the agency holds out, and doing so properly

  (so that the agency addresses the issues on the merits).’”

  Ruggiero v. Cty. of Orange, 467 F.3d 170, 176 (2d Cir. 2006)

  (quoting Woodford v. Ngo, 548 U.S. 81 at 90 (2006)).           “Proper

  exhaustion” under the PLRA “demands compliance with [that]

  agency's deadlines and other critical procedural rules.”

  Ruggiero, 467 F.3d at 176 (quoting Woodford, 548 U.S. at 90,

  126.)




                                       11
Case 1:19-cv-06786-KAM-RER Document 56 Filed 08/26/21 Page 12 of 14 PageID #: 270



              Plaintiff here failed to properly exhaust all steps in

  accordance with NIC’s grievance procedures.          Instead of

  appealing directly to Defendant Walker, she should have

  requested a formal hearing before the Inmate Grievance

  Resolution Committee.      Thus, her complaint must be dismissed for

  failure to properly exhaust her administrative remedies.            See

  Morrison v. Stefaniak, 523 Fed. Appx. 51, 52 (2d Cir. 2013)

  (upholding dismissal because plaintiff failed to appeal the

  Inmate Grievance Resolution Committee's decision).

     II.   Availability of the Inmate Grievance and Request Program

              Plaintiff further alleges that she “followed all

  procedure of the facility grievance system” and that “Walker did

  not respond to her grievance,” making the grievance system “not

  available.”     (ECF No. 53-1, Plaintiff’s Memorandum of Law in

  Opposition at 3-4.)      “Under § 1997e(a), the exhaustion

  requirement hinges on the ‘availability’ of administrative

  remedies.”    Ross v. Blake, 136 S. Ct. 1850, 1858 (2016).          An

  administrative remedy is unavailable when: “(1) it operates as a

  simple dead end – with officers unable or consistently unwilling

  to provide any relief to aggrieved inmates; (2) the scheme is so

  opaque that it becomes, practically speaking, incapable of use,

  meaning that some mechanism exists to provide relief, but no

  ordinary prisoner can discern or navigate it; or (3) when prison

  administrators thwart inmates from taking advantage of a


                                       12
Case 1:19-cv-06786-KAM-RER Document 56 Filed 08/26/21 Page 13 of 14 PageID #: 271



  grievance process through machination, misrepresentation, or

  intimidation.”     Hayes v. Dahlke, 976 F.3d 259, 268 (2d Cir.

  2020) (quoting Ross, 136 S. Ct. at 1856) (internal quotation

  marks omitted).

              Plaintiff alleges no facts to support her contention

  that the grievance system was “not available.”          Instead of

  invoking the next grievance step of requesting a hearing before

  the Inmate Grievance Resolution Committee, she alleges that she

  appealed to Defendant Walker who did not respond.           “Failure to

  respond to some of [Barlow’s] grievances did not render the IGRP

  administrative procedure unavailable.         Taylor v. New York City

  Dep't of Corr., 849 F. App'x 5, 8 (2d Cir. 2021).           “The IGRP

  contemplates that prison officials might not always respond to

  inmates’ grievances. It sets forth the procedure to follow in

  such circumstances.”      Id.   Plaintiff did not follow the required

  steps to exhaust her administrative remedies, including

  appealing to the Inmate Grievance Resolution Committee, and,

  consequently, this Court cannot make a merits determination.

  The pleadings establish that Plaintiff did not exhaust her

  administrative remedies and, thus, any amendment of the

  complaint would be futile.

                                  CONCLUSION

              For the reasons stated, plaintiff’s complaint is

  dismissed.    The Court certifies pursuant to 28 U.S.C. §


                                       13
Case 1:19-cv-06786-KAM-RER Document 56 Filed 08/26/21 Page 14 of 14 PageID #: 272



  1915(a)(3) that any appeal would not be taken in good faith, and

  therefore, in forma pauperis status is denied for the purpose of

  an appeal.    Coppedge v. United States, 369 U.S. 438, 444–45

  (1962).    The Clerk of Court is respectfully directed to enter

  judgment in favor of Defendants and close this case.           Defendant

  shall serve a copy of this Memorandum & Order and the judgment

  on plaintiff and file a Certificate of Service on the Electronic

  Case Filing System by no later than Monday, August 30, 2021.            SO

  ORDERED.


  Dated: August 26, 2021
         Brooklyn, New York

                                            __________/s/_______
                                            KIYO A. MATSUMOTO
                                            United States District Judge
                                            Eastern District of New York




                                       14
